United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30759
                        Conference Calendar



PAMELA SHIRLEY,

                                    Plaintiff-Appellant,

versus

MICHIGAN STATE,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 03-CV-1544-T
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Pamela Shirley, a Louisiana resident and a non-prisoner

proceeding pro se, has filed a motion to proceed in forma

pauperis (IFP) on appeal challenging the district court’s

certification that her appeal was not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997).

The district court dismissed her complaint and denied permission

to proceed IFP for lack of jurisdiction.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30759
                                  -2-

     Shirley has failed to brief the issue of jurisdiction.

Therefore, she effectively has waived the only issue relevant to

her entitlement to IFP status on appeal.     See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Even if Shirley had briefed the jurisdictional issue, we

conclude that an appeal would be frivolous.    Federal courts

have a long-standing policy of abstaining from the exercise of

diversity jurisdiction in cases involving intrafamily relations,

including child custody actions, known as the domestic relations

exception.   See Congleton v. Holy Cross Child Placement Agency,

Inc., 919 F.2d 1077, 1078 (5th Cir. 1990).    The district court

did not err in construing Shirley’s complaint as essentially

concerning the custody of her children.

     The district court’s certification that Shirley’s appeal is

not taken in good faith is upheld, Shirley’s motion for IFP is

DENIED, and this appeal is DISMISSED AS FRIVOLOUS.     See Baugh,
117 F.3d at 202 and n.24.    Shirley’s motion for appointment of

counsel also is DENIED.     See Ulmer v. Chancellor, 691 F.2d 209,

212 (5th Cir. 1982).   Shirley is WARNED that future frivolous

filings will be met with sanctions.    To avoid sanctions, she

should review any pending appeals to ensure that they do not

raise arguments that are frivolous.

     IFP DENIED; APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.